



PROMISSORY NOTE- CMC XI
Indigo-Energy, Inc.



$150,000 (One Hundred Fifty Thousand Dollars)
Dated: 11/04/08
Principal Amount 
State of Nevada

 
Funding Date- On or before November 4, 2008
Due Date May 4, 2009


FOR VALUE RECEIVED, One Hundred Fifty Thousand Dollars ($150,000), the
undersigned, Indigo-Energy, Inc., a Nevada Corporation, located at 701 N. Green
Valley Parkway, Suite 200, Henderson, NV 89074 (Borrowers) hereby promises to
pay to the order of Carr-Miller Capital (Maker) the sum of $150,000 (One Hundred
Fifty Thousand Dollars). Said sum shall be paid in the manner following: 


This Promissory Note shall bear Interest at twenty percent (20%) per annum from
the Funding Date to the Due Date.


At the Due Date Borrower will repay the Note in the following manner:


Borrower will repay the Principal Amount along with accrued Interest within 10
days of the Due Date via check to the Makers address. Borrower may pre-pay this
note at any time without penalty by payment of Principal Amount and pro-rata
interest.


Additionally, the Maker shall receive ten (10) shares of Borrower’s common stock
for each dollar amount of the Principal Amount within thirty (30) days of the
receipt of funds, such stock to be restricted by Rule 144.


Conversion Option - At the Due Date of this Note, or at any earlier date that
Borrower pre-pays this note, Maker may elect to convert the principal and
interest due to additional shares of the Borrower’s stock. If elected, the
formula for conversion will be the average closing price (Price) of Borrower’s
stock for the ten (10) trading days immediately preceding the Due Date. The
conversion shares issued will be at a twenty percent (20%) discount to that
Price.


This Note shall at the option of the Maker be immediately due and payable upon
the occurrence of any of the following:



1-  
Breach of any condition of any of the security interest.

2-  
Upon the insolvency, dissolution, or liquidation of the Borrowers.



1

--------------------------------------------------------------------------------


 
Wire Instructions for receipt of funds by Borrower are:
 
Bank of America
Branch NV ___________
2638 W. Horizon Ridge Parkway
Henderson, NV 89052
Indigo- Energy, Inc.
Account # ___________
Wire Routing ABA # ___________
 
In the event this note shall be in default, and placed with an attorney for
collection, then the Borrower agrees to pay all reasonable attorney fees and
costs of collection. Payments not made within 10 days of due date shall be
subject to a late charge of 10% of said payment. All payments hereunder shall be
made to the Maker.


The Borrowers agree to be fully bound hereunder until this note shall be fully
paid and waive demand, presentment and protest and all notices thereto and
further agrees to remain bound, notwithstanding any extension, renewal,
modification, waiver, or other indulgence by the Maker or upon the discharge or
release of the Borrowers, or upon the exchange, substitution, or release of any
collateral granted as security for this Note. No modification or indulgence by
Maker shall be binding unless in writing, and any indulgence for one occasion
shall not be an indulgence for any other or future occasion. This Note shall
take effect as a sealed instrument and shall be construed, governed, and
enforced in accordance with the laws of the State of Nevada.


Signed the date recorded below:



       
Stanley L. Teeple, CFO
Indigo-Energy, Inc.
 
Date
 
 

 
Accepted by Maker:



            Carr-Miller Capital   Date   TIN  

 
2

--------------------------------------------------------------------------------

